DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 15-17, 21, 26-35, and 37-39 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 15-17, 21, 26, 30-35, 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lelkes et al. (US20060263417), Pokorski et al. (Mol. Pharm., 2011, 8(1), 29-43, published online 12/2010), Balassa (US5251398, cited previously), Giblin-Davis (Annals of App. Nematology, 1988, 2, 46-49, cited previously), Pourdeyhimi et al. (WO2010099292, cited previously), Peteu et. al (Polymers, 2010, 2, 229-251, cited previously), and Medeiros et al. (J. of Appl. Polymer Sci., 2009, 113, 2322-2330, cited previously).
	Applicant’s claim:
-- Currently Amended) A method of reducing nematode parasitism and nematode damage in a plant, comprising applying an agricultural composition to a seed or a root of the plant in a treatment effective amount, the agricultural composition comprising:
hollow nanoparticles having a core and an encapsulating coat or shell, wherein the encapsulating coat or shell comprises    biodegradable polymer;
a carrier comprising inert or biodegradable polymer fibers, wherein the carrier is covalently coupled to said nanoparticles, wherein the inert or biodegradable polymer fibers are woven or nonwoven and comprise a biodegradable polymer selected from a protein, peptide, cellulose, cotton, wood chips, wood pulp, hydroxypropyl cellulose, carboxymethyl hydroxyethyl cellulose, hydroxyethyl cellulose, hydrophobically modified cellulose, methylcellulose, lignin-sulphite waste liquors and any combination thereof; and a nematicidal active ingredient in the core of said nanoparticles.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 15, 30, 34-35, Lelkes teaches forming electrospun, non-woven protein or peptide containing fibers into mats (which reads on pre-formed fabric sheet) which 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding claims 15-17, 21, 26, 30-35, 37-39, Lelkes does not teach wherein the nanoparticles are covalently bound to the protein or peptides, as Lelkes teaches that nanoparticles can be incorporated into the fibers. However, Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or on to electrospun fibers (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]) and it was known in the art to react the primary amine in peptides and proteins with N-hydroxysuccinimidyl groups via NHS chemistry in order to couple/crosslink proteins, peptides, etc. by reaction of an amine with the carbonyl/carboxylic acid containing moiety of another peptide or protein which would include the peptides/proteins which make up the plant virus capsid nanoparticle, and/or carbodiimide chemistry which conjugates the carboxylic acid moiety found on peptides/protein sidechains with amine groups from side chains of other proteins or peptides (e.g. the red clover mosaic virus nanoparticles instantly claimed) especially since Pokorski specifically teaches that it was known to use these known bioconjugation methods to attach polymers and small molecules to the outside of the viral capsid nanoparticles (see Pokorski section 2, specifically 2.1 the art of bioconjugation; scheme 2A). Thus, one of ordinary skill in the art would want to covalently bond the particles to the peptide/protein containing polymeric fibers because it keeps the 
Lelkes also does not teach wherein the pesticide is particularly a nematicide and is used to control nematodes and their damage/parasiticism. However, these deficiencies in Lelkes are addressed by Balassa and Giblin-Davis.
Regarding claims 15-17, 26, 31-33, 37, Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil and to the plant seeds, via spraying (see Examples 12-13; Col. 7, In. 37-53; Col. 6, In. 43-Col. 7, In. 20).
Regarding claims 15-17, 21, 26, 38, Giblin-Davis teaches that nematodes, specifically the instantly claimed nematodes, Meloidogyne root-knot nematodes, Belonolaimus sting nematodes, etc. are grass/turf grass pests which are controlled with the claimed lipophilic nematicides/pesticides, specifically fenamiphos in effective amounts (since they teach controlling/reducing the nematodes and their damage), and they further teach that ethoprop is a known and approved treatment for these nematodes (See entire document; Abstract; pg. 46 left col.; Results section, etc.). It would have been obvious to one of ordinary skill in the art to add nematicides to the interior of the nanoparticles/PVNs as taught by the combination of Lelkes, Pourdeyhimi and Peteu because Pourdeyhimi teaches that the active contained within plant viral capsids is not at all limited and can be chemical compounds and/or small molecule actives, 
Regarding claims 15-17, 21, 26, 30-35, 37-39, Lelkes does not teach wherein the nanoparticle is a plant virus particle. However, this deficiency in Lelkes is addressed by Pourdeyhimi as evidenced by Peteu. 
Pourdeyhimi teaches fibers which are non-woven biodegradable fibers, and which are made of polysaccharides (specifically cyclodextrin), to which non-pathogenic plant virus particles/capsid particles are bound/on the surface of the fibers and/or incorporated into the fibers and wherein the fibers can be in the form of a pre-formed fabric sheet or sprayed via electrospinning to form the fibers, and because the formulation can be sprayed it can be formulated as a liquid with water as a carrier for electrospinning (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]).
Peteu teaches using viral capsids as nanocapsules for delivering crop protection agents to crops/plants (See entire document; Table 2, pg. 243). It would have been obvious to one of ordinary skill in the art to use PVNs as the nanoparticles to be covalently bonded to the peptide/protein containing polymeric fibers because it was known to attach peptides and proteins to other peptides and proteins using the known bioconjugation methods discussed in Pokorski and PVNs/plant virus capsids contain the same amines which would couple with the carrier peptide/protein containing electrospun polymer of Lelkes because the PVNs are also made of peptides. It also would have been obvious to use PVNs to deliver nematicides because 
	Lelkes also does not teach wherein their fibers can be sprayed, and wherein the carrier can include water and wherein the fiber/nanoparticle composition is applied to seeds and soil. Though Lelkes, does teach that their electrospun fibers can be used to deliver agricultural active agents and is therefore intended for use in agricultural applications (e.g. application to plants, soil, roots, etc.) because that is where agricultural active agent are known in the art to be applied. However, this deficiency in Lelkes is addressed by Medeiros and Balassa. 

Medeiros teaches that nanofibers and microfibers can be made via electrospinning as is taught by Lelkes and Pourdeyhimi or that the fibers can also be formed by spraying, specifically by blow spinning, and wherein the spraying can be done onto living/moving surfaces which reads on the embodiments wherein the composition is a liquid (See entire document; Abstract; Fig. 1, results/discussion section; Figure 5).  
Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on applying to the soil 
It would have been obvious to one of ordinary skill in the art that besides electrospinning to form the fibers with the nanoparticles that the fibers of Lelkes can also be formed via spraying using blow spinning techniques which was known in the art to be useful for forming nanofibers and microfibers of polymers as it is taught to be an alternative method/interchangeable method to electrospinning, and blow spinning can be done on living surfaces and as such would be useful for applications to plants, seeds and soil e.g. to turf grass as taught by the combination of the references above and the nanoparticles can be reacted with known bioconjugation methods of Pokorski to attach them to the protein/peptide polymer containing electrospun fibers of Lelkes since Pokorski teaches it was known to attach viral capsid nanoparticles/plant virus nanoparticles to polymers via known bioconjugation methods which as seen in scheme 2A of Pokorski would work to couple the protein/peptide containing polymer (Which will contain amine and carboxylic acid groups, etc. on the sidechains) with the peptide/protein side chains (amine groups, carboxylic acids, etc.) of the viral capsid protein/peptide.
Finally, it would have been obvious to one of ordinary skill in the art to perform the claimed method by applying the fibrous carrier of Lelkes with the nanoparticle/plant virus capsids/viral capsids of Pourdeyhimi, Pokorski, and Peteu which carry the nematicidal actives of Giblin-Davis in the manner of Medeiros and Balassa whereby they are sprayed onto seeds/soil/turf grass with a water/liquid carrier to deliver nematicides because each of these features is taught by the combined references and one of ordinary skill in the art would have motivation to perform the claimed method because it was known in the art to bind plant viral capsids (PVNs) to polymers, e.g. protein and peptide polymers via known bioconjugation and Pourdeyhimi and Peteu teach it was known to use PVNs to deliver essentially any kind of active and Peteu teaches wherein these nanocapsules (of which they specifically exemplify viral . 

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lelkes et al. (US20060263417), Pokorski et al. (Mol. Pharm., 2011, 8(1), 29-43, published online 12/2010), Balassa (US5251398, cited previously), Giblin-Davis (Annals of App. Nematology, 1988, 2, 46-49, cited previously), Pourdeyhimi et al. (WO2010099292), Peteu et. al (Polymers, 2010, 2, 229-251).
Applicant’s claims encompass several methods of reducing nematode parasitism and damage in plants comprising applying effective amounts of a composition to seed or root of the plant in an effective amount wherein the composition comprises plant virus nanoparticles which contain a nematicide in the core and the shell is formed of the claimed biodegradable polymer, specifically the plant virus capsid (which is a protein/peptide) and the nanoparticle is a plant virus particle specifically from the specific types claimed.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 27-29, Lelkes teaches forming electrospun, non-woven protein or peptide containing fibers into mats (which reads on pre-formed fabric sheet) which can be used for delivery of agricultural active agents, and because proteins and peptides are two of applicant’s specifically claimed biodegradable polymers then they are obviously extensible/configured to extend in length at least two times their length and wherein the electrospun fibers can include nanoparticles or functional small molecules (See entire 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 27-29, Lelkes does not teach wherein the nanoparticles are covalently bound to the protein or peptides, as Lelkes teaches that nanoparticles can be incorporated into the fibers. However, Pourdeyhimi teaches that it was known to incorporate nanoparticles into the fibers or on to electrospun fibers (see entire document; [0005-007]; Figures; [009-0010]; [0013-0018]; [0038]) and it was known in the art to react the primary amine in peptides and proteins with N-hydroxysuccinimidyl groups via NHS chemistry in order to couple/crosslink proteins, peptides, etc. by reaction of an amine with the carbonyl/carboxylic acid containing moiety of another peptide or protein which would include the peptides/proteins which make up the plant virus capsid nanoparticle, and/or carbodiimide chemistry which conjugates the carboxylic acid moiety found on peptides/protein sidechains with amine groups from side chains of other proteins or peptides (e.g. the red clover mosaic virus nanoparticles instantly claimed) especially since Pokorski specifically teaches that it was known to use these known bioconjugation methods to attach polymers and small molecules to the outside of the viral capsid nanoparticles (see Pokorski section 2, specifically 2.1 the art of bioconjugation; scheme 2A). Thus, one of ordinary skill in the art would want to covalently bond the particles to the peptide/protein containing polymeric fibers because it keeps the nanoparticles attached so that they do not prematurely fall off the fibers and the covalent bonding allows for the nanoparticles to be added after the fibers are formed, e.g. with whatever nematicidal active is desired/deemed useful.
Regarding claims 27-29, Lelkes does not teach wherein the mats have the nanoparticles bound to the peptide/protein containing polymeric fibers that form the mats and wherein the pesticidal active is included in the non-pathogenic viral capsid nanoparticles, specifically red clover mosaic virus capsid particles, or particles from the other groups claimed. However, this deficiency in Lelkes is addressed by Pourdeyhimi as evidenced by Peteu. 
Regarding claims 27-29, Pourdeyhimi teaches electrospun fibrous polysaccharides (cyclodextrin) to which non-pathogenic plant virus particles/capsid particles (specifically red clover mosaic virus or other viral nanoparticles from Tombusviridae, Comaviridae or Bromoviridae) are bound or are in the fibers, and wherein the plant virus capsid particles encapsulate an active agent, they specifically prefer drugs, but do state that actives and other compounds can be encapsulated, including actives which are chemical compounds and small molecules, etc. 
Regarding claims 27-29, Peteu teaches using viral capsids as nanocapsules for delivering crop protection agents to crops/plants (See entire document; Table 2, pg. 243).
Lelkes also does not teach wherein the pesticide is particularly a nematicide and is used to control nematodes and their damage/parasiticism. However, these deficiencies in Lelkes are addressed by Balassa and Giblin-Davis.
Regarding claims 27-29, Balassa teaches the active steps of applying an agricultural composition comprising a carrier comprising inert or biodegradable fibers, specifically cellulosic fibers which can further comprise pesticidal actives and additionally a liquid carrier, e.g. water, and an adhesive, to seeds and/or soil, specifically grass seeds (which are monocot plants) and areas which contain grass seeds (which reads on the claimed turf grass), wherein the seeds are distributed to the raked soil and this composition is applied over the seeds, which reads on 
Regarding claims 27-29, Giblin-Davis teaches that nematodes, specifically the instantly claimed nematodes, Meloidogyne root-knot nematodes, Belonolaimus sting nematodes, etc. are grass/turf grass pests which are controlled with the claimed lipophilic nematicides/pesticides, specifically fenamiphos in effective amounts (since they teach controlling/reducing the nematodes and their damage), and they further teach that ethoprop is a known and approved treatment for these nematodes (See entire document; Abstract; pg. 46 left col.; Results section, etc.). It would have been obvious to one of ordinary skill in the art to add nematicides to the interior of the nanoparticles/PVNs as taught by the combination of Lelkes, Pourdeyhimi and Peteu because Pourdeyhimi teaches that the active contained within plant viral capsids is not at all limited and can be chemical compounds and/or small molecule actives, which would broadly include nematicides. Additionally, one of ordinary skill in the art would want to incorporate the nematicides into nanoparticles for delivering to turf grass via spray application or pre-formed mat of the claimed fibers because the claimed nematodes are known in the art to damage turf grass and by delivering the active via nanoparticles it allows for controlled release of the active over a longer period of time and less degradation of the active before it can be released. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to covalently bond the plant viral nanoparticles/capsids (PVNs) of Pourdeyhimi and Pokorski to the electrospun fibers/fibrous mat of protein/peptide containing polymeric carrier because Pokorski teaches that it was known in the art to bind the PVNs to polymers and amino acid/peptides/proteins via known bioconjugation chemistry. One of ordinary skill in the art would want to covalently bond the 
It would have been obvious to one of ordinary skill in the art to use PVNs as the nanoparticles to be attached to the protein/peptide containing fibers because it was known from Pourdeyhimi that PVNs could contain essentially any type of active agent including chemical compounds and small molecule actives which would broadly include pesticides and that these particles could be co-electrospun with polymers to form the fibers with the nanoparticles within or could have the particles bound to the fibers. It also would have been obvious to use PVNs to deliver the claimed nematicides because nanocapsules (of which Peteu specifically exemplifies viral capsids) were known in the art to be useful for delivering pesticides as is evidenced by Peteu and they are capable of holding all different types of active agents as taught by Pourdeyhimi and as such would be useful for carrying all different types of pesticides and allow for extended release of the pesticides while protecting them from environmental conditions which can prematurely inactivate pesticides, e.g. sunlight, etc.
It would have been obvious to one of ordinary skill in the art that besides electrospinning to form the fibers with the nanoparticles that the fibers of Lelkes can also be formed via spraying using blow spinning techniques which was known in the art to be useful for forming nanofibers and microfibers of polymers as it is taught to be an alternative method/interchangeable method to electrospinning, and blow spinning can be done on living surfaces and as such would be useful for applications to plants, seeds and soil e.g. to turf grass as taught by the combination of the references above and the nanoparticles can be reacted with known bioconjugation methods of Pokorski to attach them to the protein/peptide polymer containing electrospun fibers of Lelkes since Pokorski teaches it was known to attach viral capsid nanoparticles/plant virus 
Finally, it would have been obvious to one of ordinary skill in the art to perform the claimed method by applying the fibrous carrier of Lelkes with the nanoparticle/plant virus capsids/viral capsids of Pourdeyhimi, Pokorski, and Peteu which carry the nematicidal actives of Giblin-Davis in the manner of Medeiros and Balassa whereby they are sprayed onto seeds/soil/turf grass with a water/liquid carrier to deliver nematicides because each of these features is taught by the combined references and one of ordinary skill in the art would have motivation to perform the claimed method because it was known in the art to bind plant viral capsids (PVNs) to polymers, e.g. protein and peptide polymers via known bioconjugation and Pourdeyhimi and Peteu teach it was known to use PVNs to deliver essentially any kind of active and Peteu teaches wherein these nanocapsules (of which they specifically exemplify viral capsids) are useful for delivering pesticides, and pesticides would include the claimed nematicides which are known in the art to treat the claimed nematodes and one of ordinary skill in the art would want to use these actives in the nanocapsules in order to provide a more extended release of the nematicide from the PVNs on the applied fibrous carrier without premature degradation of the active due to environmental conditions, e.g. sunlight, etc. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new grounds of rejection presented herein. Applicant’s amendments to the claim 39 has rendered the previous 112 (a)/1st rejection moot and this rejection is withdrawn by the examiner.
	Applicants argue that Schauer does not teach wherein the polymer is selected from a protein, peptide, cellulose, cotton, etc.  Applicant’s then argue further against Schauer and Wu. However, these references are no longer being used because of applicant’s amendments and as such these arguments are moot. 
	Applicants then argue that Balassa and Giblin-Davis do not teach the claimed carrier. The examiner respectfully points out that the carrier is taught by Lelkes and it would have been obvious to couple nanoparticles to the peptide/protein containing polymers of Lelkes because it was known to couple peptides and proteins to one another via known bioconjugation methods as is taught by Pokorski. Further Pokorski teaches that it was known to covalently couple/bond viral nanoparticles to polymers, and amino acids (amino acids are building blocks of proteins and peptides) using conventional coupling methods discussed above.  
	Applicants then argue that Pourdeyhimi is directed to different polymers. The examiner understands that it is directed to different polymers. However, technology used to form electrospun cyclodextrin fibers with viral capsid nanoparticles on the surface or in the fibers can obviously be used to form different electrospun fibers especially since Lelkes teaches that these electrospun fibers comprising proteins and peptides, e.g. collagen or gelatin, etc. can be used to deliver pesticidal actives. One of ordinary skill in the art would obviously realize that one could routinely adapt other electrospun fibers to work in the manner of Pourdeyhimi especially since Lelkes teaches that their electrospun protein and/or peptide containing fibers can be used to 
	Applicants then argue that there is no reasonable expectation of success. The examiner respectfully disagrees because Pourdeyhimi and Pokorski both teach that it was known to attach viral capsid nanoparticles to polymers, specifically via known bioconjugation chemistry which would readily work between the electrospun protein or peptide containing fibers of Lelkes and the viral capsid protein/peptide sidechains as these are known bioconjugation reactions of coupling carboxylic acid moieties with amine groups or vice versa etc. with the known chemistry discussed above in Scheme 2A of Pokorski. Additionally one of ordinary skill in the art would be motivated to do this because Pourdeyhimi teaches that it was known to attach or include nanoparticles to the surface or inside the electrospun polymer strands to provide extended release of essentially an unlimited scope of active agents and Peteu teaches that nanocapsules and expressly teach that viral capsids are exemplified nanocapsules are useful for delivering pesticides/insecticides to plants. One of ordinary skill in the art would be motivated to use this with plants because Lelkes teaches using their electrospun fiber mats to deliver agricultural active agents where needed and as is taught by Poroski it was known to covalently bind plant viral nanoparticles/capsids to polymers and amino acids via known bioconjugation methods. Thus, it would be obvious to administer nematicides which are a pesticide to plants/soil to control nematodes, specifically the claimed nematodes with the claimed active agents because these agents were already known to be useful for controlling the claimed nematodes. One of ordinary skill in the art would want to encapsulate the active agents into the plant viral capsids 
	Applicant’s then argue the rejection of claims 27-29 and use the same reasons as are discussed above.

Conclusion
	Claims 15-17, 21, 26-35, and 37-39 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616